Citation Nr: 1732594	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include depression, adjustment disorder, and dysthymia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1999 to November 2006.  He earned the Air Force Achievement Medal, Air Force Commendation Medal, Air Force Training Ribbon, National Defense Service Medal, Air Force Longevity Service Award, Professional Military Education Ribbon, Armed Forces Expeditionary Medal, Air Force Outstanding Unit Award with Valor with 3 Devices, Air Force Good Conduct Medal, and the Air Force Expeditionary Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, among other issues, denied entitlement to service connection for depression, adjustment disorder, and dysthymia.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, related symptoms, and any other information of record.  Clemons v. Shinseki, 23 Vet. App 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of service connection for depression, adjustment disorder, and dysthymia has been recharacterized on the front page of this decision as service connection for a chronic acquired psychiatric disorder, to include depression, adjustment disorder, and dysthymia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's service-connection claim for a chronic acquired psychiatric disorder.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111.

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Veteran contends that his chronic acquired psychiatric disorder was aggravated by active service.  The evidence of record shows that the Veteran attempted suicide in July 1996, prior to entering service.  Upon enlistment, the Veteran underwent a physical examination.  At that time, a clinical evaluation was noted to be normal.  The Veteran noted no history of suicide attempts, depression, hospitalization, or treatment for a mental condition.  While serving on active duty, the Veteran attempted suicide in April 2001 and October 2006.  

To date, the Veteran has not been afforded an examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claim that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disability found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a) The examiner should diagnose any current psychiatric condition present. 
 
(b) The examiner should state whether any current acquired psychiatric disability clearly and unmistakably preexisted service.  

(1) If the examiner concludes that any acquired psychiatric disability clearly and unmistakably preexisted service, the examiner must determine whether the disability clearly and unmistakably was not aggravated beyond its natural progress by service.  

(2) If the examiner determines that the Veteran has an acquired psychiatric disability that did not clearly and unmistakably preexist service, the examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that any current psychiatric disability is related to or had its onset during service.

A clear rationale with supportive data must be included for any opinion rendered.  

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response. The appeal should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

